Citation Nr: 1803816	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  13-25 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to compensation for a cervical spine disability pursuant to 38 U.S.C. § 1151.

2. Entitlement to compensation for a cervical spine disability pursuant to 38 U.S.C. § 1151.

3. Whether new and material evidence has been received to reopen a claim of entitlement to compensation for a right shoulder disability pursuant to 38 U.S.C. § 1151.

4. Entitlement to compensation for a right shoulder disability pursuant to 38 U.S.C. § 1151.

5. Whether new and material evidence has been received to reopen a claim of entitlement to compensation for a right knee disability pursuant to 38 U.S.C. § 1151.

6. Entitlement to compensation for a right knee disability pursuant to 38 U.S.C. § 1151.

7. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

8. Entitlement to service connection for a lumbar spine disability.

9. Entitlement to service connection for a right hand disability.

10. Entitlement to service connection for jaw pain secondary to trauma.

11. Entitlement to service connection for headaches secondary to a jaw disability.

12. Entitlement to vocational rehabilitation and training under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from July 1979 to July 1983. The Veteran also served on active duty in the Navy from November 1986 to January 1992; however, the character of discharge for this latter period of service is a bar to VA benefits and, as such, no compensation based on such service is permitted.

This matter before the Board of Veterans' Appeals (Board) is on appeal from a June 2010 rating decision, a February 2011 VA memorandum of infeasibility, and a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).

The Veteran testified at a Board hearing before the undersigned in June 2017. A transcript of the proceeding is of record. 

The issues of entitlement to service connection for PTSD, a lumbar spine disability, a right hand disability, and a jaw disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 

The Board will defer on the issues of entitlement to service connection for headaches secondary to a jaw disability and entitlement to vocational rehabilitation and training for reasons discussed below. 


FINDINGS OF FACT

1. By the rating decision dated June 2010, the AOJ denied service connection pursuant to 38 U.S.C. §1151 for a cervical spine disability, a right shoulder disability, and a right knee disability. The Veteran was notified of that decision, but did not initiate an appeal on these issues, and new and material evidence pertaining to these claims was not submitted within one year of that rating decision. This decision thus became final. 

2. By the rating decision dated October 2013, the AOJ denied service connection for joint pain of the cervical spine, shoulder, and knee secondary to obesity. The Veteran had withdrawn these claims several months prior to the rating decision in April 2013. 

3. Evidence of record since the June 2010 AOJ rating decision denying service connection for a cervical spine disability, a right shoulder disability, and a right knee disability is new and material, and these claims will therefore be reopened to permit readjudication at the AOJ level. 


CONCLUSIONS OF LAW

1. The June 2010 rating decision that denied compensation under 38 U.S.C. § 1151 for a cervical spine disability, a right shoulder disability, and a right knee disability is final. 38 U.S.C. §§7104(b); 7252 (2012).

2. As evidence received since the June 2010 final rating decision is new and material, the criteria for reopening the previously-denied claim for compensation under 38 U.S.C. § 1151 for a cervical spine disability, a right shoulder disability, and a right knee disability are met. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Criteria

In order for a veteran to be eligible for compensation under 38 U.S.C. § 1151 due to VA treatment, the evidence must establish that the Veteran sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C. § 1151.

Generally, an unappealed AOJ denial is final under 38 U.S.C. § 7105(c). A claim for service connection may be reopened, however, if new and material evidence is received. 38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991). Per 38 C.F.R. § 3.156, "new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim." 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009). In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996). However, the benefit of the doubt doctrine does not apply to a new and material analysis. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

II. Analysis

In August 2009, the Veteran filed a claim pursuant to 38 U.S.C. §1151 and alleged that his cervical spine, right knee, and right shoulder were injured due to the negligence of a VAMC doctor, Dr. B.T. He stated during a treadmill stress test in July 2009, his knee gave out, causing him to hang on to the bars of the treadmill while the belt was still running. See August 2009 VA 119 Report of Contact. The medical note from the treadmill test does not reflect this account; it states the test was "terminated secondary to [Veteran's] back pain and fatigue." See December 2009 Medical Treatment Record - Government Facility. The Veteran testified at his hearing in June 2017 that he "didn't fall off the machine because the machine was still turning - but... [he] went down on [his] knee hard." See June 2017 Hearing Transcript. 

The AOJ denied the claim pursuant to 38 U.S.C. §1151 in a rating decision issued in June 2010, stating that there was no evidence showing carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing care. See June 2010 Rating Decision. The AOJ further remarked that the Veteran initially complained of back pain in service, but these complaints occurred during his period of service that acts as a bar to VA benefits. Id. The Veteran indicated that he did not actually fall, but merely almost fell, which the AOJ distinguished when they denied the claim. By letter dated June 25, 2010, the Veteran was notified of the AOJ's June 2010 denial and his appellate rights. However, the Veteran did not file a notice of disagreement (NOD) to this decision, and new and material was not received within one year of the date of notice of denial. The additional medical records received during the one year period were not pertinent to the cervical spine, right shoulder, or right knee claim. As such, the June 2010 decision became final.  See 38 U.S.C. §7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017); 38 C.F.R. § 3.156(c); Kisor v. Shulkin, 869 F.3d 1360 (Fed. Cir. 2017).

Cervical Spine

Evidence added to the record since the June 2010 final AOJ decision pertaining to the Veteran's claim for compensation for a cervical spine disability pursuant to 38 U.S.C. § 1151 includes a variety of medical documents, most notably the results of an imaging study that revealed degenerative disc disease in his cervical spine. See May 2014 Medical Treatment Record - Non-Government Facility. This diagnosis was also noted during a VA examination (VAX) conducted in June 2015. See July 2015 C&P Exam. Subsequent medical records provided note the Veteran's complaints of chronic pain to his cervical spine. See January 2015 Medical Treatment Record - Government Facility; see also September 2015 Medical Treatment Record - Government Facility. Furthermore, the Veteran provided a statement indicating that a doctor told him his cervical spine injury was permanent as a result of the treadmill incident. See September 2013 VA 21-4138 Statement in Support of Claim. The Veteran's recollection of a doctor statement attributing his cervical spine disability to the treadmill test, if presumed true for reopening purposes, qualifies as new and material evidence sufficient to reopen the claim, as it relates to an unestablished fact that raises a reasonable possibility of substantiating the claim. Thus, the claim for compensation for a cervical spine disability pursuant to 38 U.S.C. §1151 will be reopened. 

Right Shoulder

Evidence added to the record since the June 2010 final AOJ decision pertaining to the Veteran's claim for compensation for a right shoulder disability pursuant to 38 U.S.C. §1151 includes a note from the Tampa VAMC, indicating the Veteran was examined in August 2009. The examiner noted a small subacromial spur on the Veteran's right shoulder that "could be associated with chronic impingement of the rotator cuff -- if patient has rotator cuff type symptoms," as well as mild AC joint degenerative change. See September 2015 STR-Medical. Furthermore, the Veteran provided a statement indicating that a doctor told him his right shoulder injury was permanent as a result of the treadmill incident. See September 2013 VA 21-4138 Statement in Support of Claim. The Veteran's recollection of a doctor statement attributing his right shoulder disability to the treadmill test, if presumed true for reopening purposes, qualifies as new and material evidence sufficient to reopen the claim, as it relates to an unestablished fact that raises a reasonable possibility of substantiating the claim. Thus, the claim for compensation for a right shoulder disability pursuant to 38 U.S.C. §1151 will be reopened.

Right Knee

Evidence added to the record since the June 2010 final AOJ decision pertaining to the Veteran's claim for compensation for a right knee disability pursuant to 38 U.S.C. §1151 includes medical records noting that the Veteran has arthritis in his knees, as well as moderately severe medial and anterior prominent degenerative changes; he was ultimately diagnosed with osteoarthritis. See August 2014 CAPRI; see also September 2015 STR-Medical. Additionally, the Veteran's claims file now includes imaging from PIC for his knees and a VAX from August 2017 for his knees. The imaging from PIC notes bilateral osteoarthritis, moderate in his right knee and mild in his left. See May 2014 Medical Treatment Record - Government Facility. The August 2017 VAX makes similar findings, remarking that the Veteran has degenerative arthritis throughout his right leg. See August 2017 C&P Exam. Furthermore, the Veteran provided a statement indicating that a doctor told him his right shoulder injury was permanent as a result of the treadmill incident. See September 2013 VA 21-4138 Statement in Support of Claim. The Veteran's recollection of a doctor statement attributing his right knee disability to the treadmill test, if presumed true for reopening purposes, qualifies as new and material evidence sufficient to reopen the claim, as it relates to an unestablished fact that raises a reasonable possibility of substantiating the claim. Thus, the claim for compensation for a right knee disability pursuant to 38 U.S.C. §1151 will be reopened.

ORDER

The application to reopen the claim for entitlement to compensation under 38 U.S.C. § 1151 for a cervical spine disability is granted. To this extent only, the appeal is granted.

The application to reopen the claim for entitlement to compensation under 38 U.S.C. § 1151 for a right shoulder disability is granted. To this extent only, the appeal is granted.

The application to reopen the claim for entitlement to compensation under 38 U.S.C. § 1151 for a right knee disability is granted. To this extent only, the appeal is granted.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the issues on appeal, in order to afford the Veteran every possible consideration.

The Board has reopened claims of entitlement to compensation under 38 U.S.C. § 1151 for a cervical spine disability, a right shoulder disability, and a right knee disability based on the submission of new and material evidence. Prior RO decisions did not consider the new evidence on the merits. At this point, a decision on the merits would prejudice the Veteran. Accordingly, the claims of entitlement to compensation under 38 U.S.C. § 1151 for a cervical spine disability, a right shoulder disability, and a right knee disability are remanded for initial consideration by the AOJ. Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

It should be noted that the AOJ seemingly adjudicated the cervical spine, right shoulder, and right knee claims in an unclear manner. Specifically, the Veteran filed his claim pursuant to 38 U.S.C. §1151 in August 2009, and it was adjudicated as such by a rating decision dated June 2010. The Veteran subsequently filed a claim for entitlement to service connection to joint pain secondary to obesity to include his neck, shoulder, and knees in October 2012. A rating decision from October 2013 treated this claim as a new and material evidence claim, denying all three purported disabilities. The Veteran then filed in November 2014 to reopen his right knee and right shoulder claims, and again claimed entitlement to service connection for a cervical spine disability, citing new and material evidence. In its rating decision dated September 2015, the AOJ analyzed the claim for service connection for cervical spine degenerative disc disease pursuant to 38 U.S.C. §1151; however, it analyzed the claims for service connection for a right knee disability and a right shoulder disability under the theory of new and material evidence. 

As mentioned previously, the June 2010 rating decision became final because the Veteran did not file NOD to this decision, and new and material was not received within one year of the date of notice of denial. Thus, the issue of compensation pursuant to 38 U.S.C. §1151 was not before the AOJ for adjuciation, and the matters should have been decided strictly on the basis of service connection. However, in reviewing the file, it is apparent to the Board that the Veteran has sought to pursue these claims on a strict §1151 basis. Based on this, and based on the fact that the Board has decided that these claims be reopened, the AOJ should adjudicate these claims solely on the basis of compensation for §1151 purposes. 

PTSD

The Veteran contends that he suffers from PTSD as a result of his service. Specifically, he cites to the three years he spent on a ship and explains high winds and heavy seas are a stressor for him - indicating that he even does not like to go outside when it rains because he "hates water." He additionally remarks that he once witnessed a fellow shipmate get swept overboard, and since that time has wondered what it would have been like to be get swept overboard like that gentleman. See June 2011 Medical Treatment Record - Government Facility. The Veteran also contends that he was assaulted by fellow crew members and they threatened to throw him overboard. See August 2016 CAPRI records, pg. 67. He suggests this is the reason why he was dishonorably discharged during his second period of active service - the threats became too much for him and contributed to the Veteran going AWOL. 

The Veteran's medical records appear to suggest a diagnosis of PTSD. See June 2011 Medical Treatment Record - Government Facility, pg. 9. Dr. M.R., a staff psychologist at the Orlando VAMC, noted PTSD as an Axis I diagnosis for the Veteran in March 2011. Id. Additionally, the "man overboard" event appears to have been corroborated. See February 2014 DPRIS Response ("[O]n September 7, 1981, an AK3 Andrew Philliber of Tactical Electronics Warfare Squadron 135...was reported dead as a result of being lost overboard on the USS Kitty Hawk"). However, the Board seeks to clarify that the Veteran's PTSD symptoms are linked to this in-service stressor, and in order to do so, the Board must seek the opinion of a medical professional. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Furthermore, the Board must remand to provide the proper documentation to the Veteran as it pertains to filing claims for PTSD related to the alleged assaults by the Veteran's fellow crewmembers pursuant to 38 C.F.R. §3.304. The evidence of record does not reflect an assault by a crewmember, though it does note an assault from May 1983 whereby he was attacked on the street by an unknown assailant while he was intoxicated and knocked unconscious ("May 1983 assault"). However, it is not clear that all service records have been obtained. Subsequently, the Board will also remand to provide the VA the opportunity to attempt to collect any outstanding records from the Veteran's period in service, as well as his most recent medical records. 

Lumbar Spine

The Veteran contends that he has a lumbar spine disability that has been bothering him for "years." He alleges his back pain is chronic, often an "eight out of ten" and prevents him from working. See August 2009 Medical Treatment Record - Government Facility. He describes his back as tender, and remarks that he feels "stabbing" pain.

The Veteran's medical records note multiple issues related to his lumbar spine. An x-ray from April 2009 noted that the Veteran had "lumbar osteoarthritis and increased lordosis due to body habitus." See September 2015 Medical Treatment Record - Government Facility. Additionally, an x-ray from February 2015 noted that the Veteran has "mild lower lumbar facet arthropathy [with] mild posterior angulation of the coccyx of unknown chronicity." See August 2016 CAPRI records. It is thus apparent that the Veteran has a current diagnosis. As for an in-service event, the Veteran played football during service, and his STRs note several instances whereby the Veteran complained of lower back pain. However, the majority of these complaints occurred during the Veteran's period of service that acts as a bar to VA benefits. See August 2014 STR-Medical. Nonetheless, in a medical note from December 1979, the Veteran complained of a sore back; this occurred during his honorable period of service. The Board is unable to determine, however, whether the Veteran's complaint of back problems during his period of good service are related to his current lumbar spine disability, and subsequently remands for a medical examination to address this question. 

Right Hand

The Veteran contends he injured his hand while playing football in service, and that this injury is the cause of his current hand disability. He noted generalized joint pain, and explains that he feels a "gnawing pain to [his] whole right hand that goes out through [his] fingertips." See February 2015 C&P Examination. He also noted that he experiences stiffness and tingling that comes and goes in his right hand. Id.

Upon review of the Veteran's file, there is evidence of a right hand injury that occurred during his period of honorable service in October 1980. See August 2014 STR-Medical, pg. 57. The medical note records that he received a soft tissue injury to his right hand as well as to his right ankle and neck while playing football. Id. Aside from this notation, there are no further complaints of a right hand injury in the Veteran's STRs. 

The Veteran has had two recent VAXs for his hand, one in February 2015 and another in June 2015. The February 2015 VAX noted that the Veteran sprained his hand in October 1980, as reflected in his STRs; however, it does not diagnose him with any current hand condition. See February 2015 C&P Examination. The nurse practitioner that examined him on this occasion noted that the Veteran has flare ups that impact the functionality of his hand, but indicated she could not determine without resort to mere speculation if additional limitation of motion is present during a flare up, as he was not examined during a flare up. She did note, however, that she felt his current condition was less likely than not incurred in or caused by the in-service event because the condition in service was acute, there is no evidence of chronicity of care, and there is no nexus. See February 2015 C&P Examination. 

The June 2015 VAX differed in several respects from the February 2015 VAX, most notably by diagnosing the Veteran with mild osteoarthritis in his right hand. See July 2015 C&P Exam. The June 2015 VAX also indicated the Veteran did not report that flare ups impact the functionality of his hand, but included the same language regarding being unable to determine without resorting to mere speculation whether flare ups or excessive use causes additional limitation of motion. Id. For the same reasoning provided by the February 2015 examiner, the June 2015 examiner also indicated he felt that the Veteran's current disability was less likely than not related to his in-service injury. See July 2015 C&P Exam.
 
The Board notes neither examiner considered whether the type of injury to the right hand resulted in the current osteoarthritis. Thus, an addendum opinion is needed. 

Jaw Secondary to Trauma

The Veteran contends that his current jaw condition stems from the May 1983 assault. He states that during this altercation, he suffered injuries to his teeth, jaw, and lip. He additionally contends that he fell during boot camp and this damaged his jaw and teeth sometime between July to September of 1979. 

His STRs corroborate the in-service event of losing consciousness following an assault. See August 2014 STR Medical, pg. 65. The STRs also indicate the Veteran complained of pain to his jaw and teeth at the time of the altercation, and his most recent medical records note that he has persistent jaw pain. However, on a recent examination, the Veteran was not diagnosed with a disability pertaining to his jaw. See July 2013 VA Examination. The Board notes, however, that the examination was performed by a dentist. The Veteran's purported disability pertains to his jaw, so the Board will remand this claim so the Veteran has the opportunity to be examined by a maxillofacial surgeon or an equally qualified medical professional and to receive an opinion from said specialist. 

Headaches Secondary to Jaw Disability

The Board will defer on the issue of entitlement to service connection for headaches secondary to jaw disability. The Board finds that the Veteran's claims for entitlement to service connection for a jaw disability secondary to trauma and entitlement to service connection for headaches secondary to jaw disability are inextricably intertwined with one another. Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another. Harris v. Derwinski, 1 Vet. App. 180 (1991). The Board will therefore revisit this issue after the disposition of the Veteran's claim for a jaw disability. 

Vocational Rehabilitation

The Board will also defer on the issue of entitlement to vocational rehabilitation and training. Initially, the Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals and monitoring pending workloads, reflects that the AOJ issued a Statement of the Case on this issue on October 9, 2015. The claims folder does not contain this document, which must be associated with the claims folder prior to any further appellate review.

The Board also finds that the Veteran's claims for entitlement to vocational rehabilitation and training and entitlement to service connection for the aforementioned disabilities are inextricably intertwined with one another. Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another. Harris v. Derwinski, 1 Vet. App. 180 (1991). The Board will therefore revisit this issue after the disposition of the Veteran's claims noted above.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall associate the Veteran's entire service personnel record, to include performance evaluations, with his claims file. 

2. The AOJ shall associate the Veteran's most recent medical treatment records with his file, specifically those records from January 2015 to the present.

3. The AOJ shall associate with the claims folder the Veteran's complete Vocational and Rehabilitation folder as well as the reported Statement of the Case dated October 9, 2015.

4. The AOJ shall issue to the Veteran the proper documentation required when a Veteran has filed a claim for PTSD based on an assault while in-service pursuant to 38 C.F.R. §3.304.

5. After all of the aforementioned outstanding records have been associated with the Veteran's claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. 

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-IV criteria. (In this regard, while the DSM-5 is being used in clinical settings, for cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the DSM-IV. Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5)).

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service stressor, to include any corroborated military stressors and/or the Veteran's alleged personal assault(s), to include the May 1983 assault. For any stressors related to personal assault, the examiner must consider whether there were any behavior changes following the claimed assaults that are consistent with an individual who has been assaulted. Specifically, the examiner should consider the Veteran's period of dishonorable service, AWOL absences, and subsequent dishonorable discharge. 

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or higher probability) that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the following:
* the documented May 1983 assault;
* a July 1983 separation examination wherein the Veteran denied a history of nervous trouble of any sort;
* a November 1983 enlistment examination wherein the Veteran denied a history of nervous trouble of any sort; and
* a 2011 VA clinic record wherein the examiner stated that the Veteran manifested PTSD symptoms to events during military service.

The rationale for any opinion offered should be provided.

6. The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his lumbar spine disability. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. 

The examiner should specifically indicate whether the Veteran has a lumbar spine disability and whether such disability is the result of an in-service event during the time period from July 1979 to July 1983, to include the Veteran's alleged personal assault and his football injuries. The examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or higher probability) that any such disability is related to the Veteran's military service from July 1979 to July 1983.

In offering any opinion, the examiner must consider the following:
* the Veteran may not be service-connected for any disability incurred during the period of service from November 1986 to January 1992, but such records may be considered to determine whether it provides evidence of a chronic low back disability incurred during the period of service from July 1979 to July 1983;
* a December 1979 service treatment record reflecting an abrasion on the left flank after an injury;
* a July 1983 separation examination wherein the Veteran denied a history of recurrent back pain;
* a November 1983 enlistment examination wherein the Veteran denied a history of recurrent back pain;
* the results from the November 1986 entrance examination;
* a November 1986 Applicant Medical Prescreening Form wherein the Veteran denied having back trouble; and
* the results from the January 1992 separation examination.

The rationale for any opinion offered should be provided.

7. The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his right hand disability. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. 

The examiner should specifically indicate whether the Veteran has a right hand disability and whether such disability is the result of an in-service event, to include the Veteran's football injury. The examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or higher probability) that any such disability is related to the Veteran's military service from July 1979 to July 1983, including whether any current arthritic changes could be attributable to such injury.

In offering any opinion, the examiner must consider the following:
* the Veteran may not be service-connected for any disability incurred during the period of service from November 1986 to January 1992, but such records may be considered to determine whether it provides evidence of a chronic right hand disability incurred during the period of service from July 1979 to July 1983;
* an October 1980 x-ray examination of the right hand due to a history of multiple football injuries to the right hand;
* a July 1983 separation examination wherein the Veteran denied a history of swollen or painful joints;
* a November 1983 enlistment examination wherein the Veteran denied a history of swollen or painful joints;
* the results from the November 1986 entrance examination;
* a November 1986 Applicant Medical Prescreening Form wherein the Veteran denied impaired use of the hands; and
* the results from the January 1992 separation examination.

The rationale for any opinion offered should be provided.

8. The Veteran should be afforded an appropriate VA examination conducted by a maxillofacial surgeon or an equally qualified medical professional in order to determine the current nature and etiology of his jaw disability. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. 

The examiner should specifically indicate whether the Veteran has a jaw disability and whether such disability is the result of an in-service event, to include the Veteran's alleged assault from May 1983. The examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or higher probability) that any such disability is related to the Veteran's military service.

In offering any opinion, the examiner must consider the following:
* the Veteran may not be service-connected for any disability incurred during the period of service from November 1986 to January 1992, but such records may be considered to determine whether it provides evidence of a chronic jaw disability incurred during the period of service from July 1979 to July 1983; and
* the May 1983 jaw injury.

The rationale for any opinion offered should be provided.

9. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


